OFFlCEOFTHEATTORNEYGENERALOFTEXAS
                                       AUSTIN

Qauu,C.MANN
 *-       .#mIUC




        Honorable Ceail H. &to
        County Attorney
        FlaileyCounty
        liuleehbe
                , Taxa
         Dear Sir:




                                                       ou requeet the opinion
                                                       era1 Mi~tory auU
                                                        ate8 0r herba, to
                                                         thl.8eonnQotionyou
         pant out iulopfnlcm                            ppearing in four
         loaal newpaper, to                            serves ara aubfoet
         to hxatlon.
                                                t have 8onsernod the taxabllitjr
                                                rve8 end owned br prlvato
                                                shed in Texas and all other JarJr-
                                                te has, rmder ths Constitution
                                                either the property 0r the
                                          a, or the property of any federal
                                    in suah Stats. Thie principle ot th8
                                    ferment to date taxation 18 too well
                                    iSUW8iOll of the at+horitles, and it
                                   the general ruls. ?ro Tex hr. p. 2%.


                                                         bg Artlole 'PlSQ, Sub-
                                                        out of abundant
         caution, artirnd   this existing princlp1.b or taxation by prevldin%
         that 'all property,whether real or personal, beloxqging
                                                               ex8losively
Eon. Ceoil Ii.Tate, me          8


t0 this &Ate,     or 8Ey politioal 8~bdiViSi0n thereof, or the United
Statea* Is    exempt rrom taxation.
             TrU8ting   this   8ati8!‘aOtOrily   aIItier8   yOUr   inquiry,   We   are


                                                        Yours very truly
                                                 ATTOBNE'YGEHERAL OF TEXAS